Name: Commission Regulation (EC) No 1762/2002 of 2 October 2002 amending Regulation (EC) No 3223/93 on statistical information relating to the payment of export refunds on certain agricultural products exported in the form of goods covered by Council Regulation (EEC) No 3035/80
 Type: Regulation
 Subject Matter: international trade;  trade policy;  economic analysis;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R1762Commission Regulation (EC) No 1762/2002 of 2 October 2002 amending Regulation (EC) No 3223/93 on statistical information relating to the payment of export refunds on certain agricultural products exported in the form of goods covered by Council Regulation (EEC) No 3035/80 Official Journal L 265 , 03/10/2002 P. 0013 - 0015Commission Regulation (EC) No 1762/2002of 2 October 2002amending Regulation (EC) No 3223/93 on statistical information relating to the payment of export refunds on certain agricultural products exported in the form of goods covered by Council Regulation (EEC) No 3035/80THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular Article 20 thereof,Whereas:(1) In light of the evolution of information technology systems and the ongoing requirement of the Commission to have at its disposal improved statistical information, it is appropriate to adapt the format and scope of the statistical information communicated to the Commission in accordance with Commission Regulation (EC) No 3223/93 of 25 November 1993 on statistical information relating to the payment of export refunds on certain agricultural products exported in the form of goods covered by Council Regulation (EEC) No 3035/80(3), as last amended by Regulation (EC) No 1432/96(4).(2) Having regard to the improvement of information technology it is no longer useful to manipulate statistical information in groups of products. The communication of that information in groups of products should therefore no longer be required.(3) Article 17(2) of Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amounts of such refunds(5), as last amended by Regulation (EC) No 1052/2002(6), has expanded the range of goods and lowered the threshold for declaring whether these goods contain a high percentage of certain milk products. Regulation (EC) No 3223/93 should be adapted to reflect this change.(4) Regulation (EC) No 3223/93 should therefore be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Horizontal Questions relating to trade in Processed Agricultural Products not listed in Annex I to the Treaty,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 3223/93 is amended as follows:1. In Article 2 the first indent is deleted.2. Article 3 is replaced by the following: "Article 31. The statistical information required by Article 1 shall be forwarded to the Commission by electronic file in the format laid down in Annex C.2. Statistical information on goods covered by Commission Regulation (EC) No 1520/2000(7) for which export refunds were granted in the previous month shall be broken down by eight-digit CN code and comprise:(a) the quantities of such goods, expressed in tonnes or another stated unit of measurement;(b) the amount, expressed in national currency, of export refunds granted the previous month for each of the basic agricultural products concerned;(c) the quantities, expressed in tonnes or another stated unit of measurement, of each of the basic agricultural products for which refunds were granted.3. For goods of CN headings 0405 20 10, 0405 20 30, 1806 90 60 to 1806 90 90, 1901 10 00 to 1901 90 99 and 2106 90 98 containing, per 100 kg of exported goods, at least 51 kg of milk products of CN headings 0402 10 19, 0402 21 19, 0405 10 11 to 0405 90 90 and 0406 10 20 to 0406 90 99 imported from third countries under preferential tariff arrangements, statistical information shall comprise:(a) the quantities of such goods, expressed in tonnes, for which export refunds were paid the previous month;(b) the amount of the export refunds, expressed in national currency, granted for such goods the previous month;(c) the quantities of products of 'CN headings 0402 10 19, 0402 21 19, 0405 10 11 to 0405 90 90 and 0406 10 20 to 0406 90 99 incorporated in the exported goods which were imported from third countries under preferential tariff arrangements.'"3. Annex A is deleted.4. An Annex C of which the text is set out in the Annex to this Regulation is added.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply to refunds paid from 1 October 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 October 2002.For the CommissionLoyola De PalacioVice-President(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 292, 26.11.1993, p. 10.(4) OJ L 184, 24.7.1996, p. 17.(5) OJ L 177, 15.7.2000, p. 1.(6) OJ L 160, 18.6.2002, p. 16.(7) OJ L 177, 15.7.2000, p. 1.ANNEX"ANNEX C(Article 3(1))For transmission by electronic file, the data shall be submitted to the Commission in the form of an "ASCII" table with the different columns separated by tabulations (tab delimited format) and the first line containing the column headings or in any other form approved beforehand by the Commission.>PIC FILE= "L_2002265EN.001503.TIF">"